Name: Commission Regulation (EEC) No 1980/89 of 3 July 1989 on the supply of common wheat to the people's Republic of Bangladesh as food aid
 Type: Regulation
 Subject Matter: cooperation policy;  trade policy;  plant product;  Asia and Oceania
 Date Published: nan

 4. 7. 89 Official Journal of the European Communities No L 189/25 COMMISSION REGULATION (EEC) No 1980/89 of 3 July 1989 on the supply of common wheat to the People's Republic of Bangladesh as food aid food aid (4) ; whereas it is necessary to specify the time limits and conditions of supply and the procedure to be followed to determine the resultant costs. THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3972/86 of 22 December 1986 on food-aid policy and food-aid management ('), as last amended by Regulation (EEC) No 1750/89 (2), and in particular Article 6 (1 ) (c) thereof, Whereas Council Regulation (EEC) No 1420/87 of 21 May 1987 laying down implementing rules for Regulation (EEC) No 3972/86 on food-aid policy and food-aid man ­ agement (3) lays down the list of countries and organiz ­ ations eligible for food-aid operations and specifies the general criteria on the transport of food aid beyond the fob stage ; Whereas, by its Decision of 22 June 1989 on the supply of food aid to Bangladesh, the Commission allocated to this country 1 70 000 tonnes of cereals to be supplied free at port of landing  undischarged ; Whereas it is necessary to provide for the carrying-out of this measure in accordance with the rules laid down by Commission Regulation (EEC) No 2200/87 of 8 July 1987 laying down general rules for the mobilization in the Community of products to be supplied as Community HAS ADOPTED THIS REGULATION : Article 1 A tendering procedure is hereby initiated for the award of a contract for the supply of common wheat to Bangladesh in accordance with the provisions of Regulation (EEC) No 2200/87 and with the conditions laid down in Annex I hereto. The offer submitted shall be deemed to have been drawn up taking account of the charges and constraints resulting from specific clauses set out in the Exchange of Letters between the Commission and the recipient, published in part in Annex II . In particular, the laydays should be assessed on the basis of an average daily discharge rate of 2 000 metric tonnes in such a way that dispatch to be paid to the recipient by the EEC will be for the account of the successful tenderer. Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 3 July 1989 . For the Commission Ray MAC SHARRY Member of the Commission (') OJ No L 370, 30. 12. 1986, p. 1 . 0 OJ No L 172, 21 . 6. 1989, p. 1 . 0 OJ No L 136, 26. 5 . 1987, p. 1 . O OJ No L 204, 25 . 7 . 1987, p. 1 . No L 189/26 Official Journal of the European . Communities 4. 7. 89 ANNEX I 1 . Operation Nos ('): 346 to 350/89 2. Programme : 1989 3. Recipient : Bangladesh 4. Representative of the recipient (2): The Secretary, Ministry of Food, Bangladesh Secretariat, Dhaka, Bangladesh 5. Place or country of destination : Bangladesh 6. Product to be mobilized : common wheat 7. Characteristics and quality of the goods (3) : See list published in OJ No C 216, 14. 8 . 1987, p. 3 (under II.A.1 ); specific characteristic : protein content 1 1 % minimum 8. Total quantity : 170 000 tonnes 9. Number of lots : five (346/89 : 34 000 tonnes ; 347/89 : 34 000 tonnes ; 348/89 : 34 000 tonnes ; 349/89 : 34 000 tonnes ; 350/89 : 34 000 tonnes) 10. Packaging and marking : in bulk 1 1 . Method of mobilization : the Community market 1 2. Stage of supply : free at port of landing  undischarged 13 . Port of shipment (') :  14. Port of landing specified by the recipient :  15. Port of landing : Chittagong and/or Chalna 16. Address of the warehouse and, if appropriate, port of landing :  17. Period (or making the goods available at the port of shipment where the supply is awarded at the port of shipment stage : 1 . 8 to 15 . 9. 1989 18 . Deadline for the supply : 346/89 : 7. 9. 1989 ; 347/89 : 8 to 14. 9 . 1989 ; 348/89 : 15 to 24. 9. 1989 ; 349/89 : 25. 9 to 5. 10 . 1989 : 350/89 : 6 to 15. 10 . 1989 19 . Procedure for determining the costs of supply : tendering 20. Date of expiry of the period allowed for submission of tenders : 12 noon on 18 . 7 . 1989 21 . In the case of a second invitation to tender : (a) deadline for the submission of tenders : 12 noon on 25. 7. 1989 (b) period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage : 15. 8 to 15. 9 . 1989 (c) deadline for the supply : 346/89 : 7. 9 . 1989 ; 347/89 : 8 to 14. 9 . 1989 ; 348/89 : 15 to 24. 9 . 1989 ; 349/89 : 25 . 9 to 5. 10. 1989 ; 350/89 : 6 to 15. 10 . 1989 22. Amount of the tendering security : 5 ECU per tonne 23. Amount of the delivery security : 10% of the amount of the tender in ecus 24. Address for submission of tenders (4): Bureau de laide alimentaire, a 1 attention de Monsieur N. Arend, bÃ ¢timent . Loi 120, bureau 7/58, 200 rue de la Loi, B- 1 049 Bruxelles, telex AGREC 22037 B 25. Refund payable on request by the successful tenderer (*) : Refund applicable on 1.7. 1989 4. 7. 89 Official Journal of the European Communities No L 189/27 Notes : (') The operation number is to be quoted in all correspondence. (2) Commission delegate to be contacted by the successful tenderer : Mr J. Fessaguet, Head of Office, Delegation EEC, Dhaka Office, House CES (E) 19, Road 128 Gulhan, Dhaka 12, Bangladesh. (3) The successful tenderer shall deliver to the beneficiary a certificate from an official entity certifying that for the product to be delivered the standards applicable, relative to nuclear radiation, in the Member State concerned, have not been exceeded. The radioactivity certificate must indicate the caesium-134 and - 137 levels . (4) In order not to overload the telex, tenderers are requested to provide, before the date and time laid down in point 20 of this Annex, evidence that the tendering security referred to in Article 7 (4) (a) of Regulation (EEC) No 2200/87 has been lodged, preferably :  either by porter at the office referred to in point 24 of this Annex,  or hy telecopier on one of the following numbers in Brussels : 235 01 32 236 10 97 235 01 30 236 20 05. (5) Commission Regulation (EEC) No 2330/87 (OJ No L 210, 1 . 8 . 1987, p. 56) is applicable as regards the export refund and, where appropriate, the monetary and accession compensatory amounts, the representa ­ tive rate and the monetary coefficient. The date referred to in Article 2 of the abovementioned Regulation is that referred to in point 25 of this Annex. (6) Two ports of shipment may be specified in the tender if the loading must be completed in the second port. No L 189/28 Official Journal of the European Communities 4. 7. 89 ANNEX II ALLOCATION TO BANGLADESH UNDER THE 1989 FOOD AID PROGRAMME 1 . Discharging conditions The 'recipient' shall unload the 170 000 tonnes of wheat as per the following conditions. 2 . Type of vessel to be fixed It is envisaged that five vessels (self-trimming bulk carriers) will be fixed, each carrying about 34 000 tonnes of wheat. The vessels will be geared ones of maximum length 610', with maximum draft of 35', even keel salt water so that each vessel, after requisite lighterage at Chittagong outer anchorage could, at the receiver's option, either take berth at Chittagong port and, after discharging requisite quantities and attaining permissible draft, sail to Chalna for completion of discharging, or directly to Chalna for completion of discharging. A maximum of 40 % of each vessel 's cargo may be discharged at Chalna at the receiver's option. Minimum of five hooks/hatch. Fully geared with a minimum of 10 tonnes lifting capacity on even hatch. Vessel to be fitted with suitable fenders, such fenders being for owner's/ disponent owner's account. 3 . Discharging facilities Vessels will furnish at discharging ports free of expenses to the 'recipient', winches and/or cranes and the power to drive them, gins and falls in good working condition and will also supply sufficient lights for night work, as on board, on deck and in the holds, if required. Vessels will provide winchmen at loading and discharging ports at their own expense. 4. Vessels ETA information Master to wireless/cable nominees of the recipient MOVEMENTS CHITTAGONG (simultaneously informing BANGLASHIP CHITTAGONG and MOVESTORE DHAKA) for orders regarding discharge 10 days prior to their arrival at the first discharge port, i.e. Chittagong, and state ETA and draft. Orders for discharging will be transmitted to the vessel within five days of the receipt of Master's request. Master to give following notice to the recipient's nominees ; i.e. MOVEMENTS, CHITTAGONG, BANGLA ­ SHIP, CHITTAGONG and MOVESTORE, DHAKA : (a) Upon sailing from loading port vessels must state : (i) quantity loaded ; (ii) arrival draft ; (iii) TPI (tonnes per inch) ; (b) 10 days approximate ETA Chittagong Port, 5 days approximate ETA Chittagong Port, 72 hours definite ETA Chittagong Port, 48 hours definite ETA Chittagong Port, 24 hours definite ETA Chittagong Port. 5. Places of discharging It is envisaged that out of the total 170 000 tonnes of wheat, about 102 000 tonnes will be discharged at Chittagong (1 to 2 safe berth) and the balance of 68 000 tonnes at Chalna (1 to 2 safe berth). A maximum of 40 % of each vessel's cargo may be discharged at Chalna at the receiver's option. 6. Discharging rate and discharging port(s) time counting The cargo is to be discharged by the recipient free of risk and expense to the vessel at the rate of 2 000 tonnes average each in Chittagong and in Chalna per weather working day of 24 consecutive hours, Friday and holidays excepted even if worked. Time from 12.00 noon on Thursday and 17.00 on a day preceeding holiday until 09.00 on Saturday or next working day not to count even if worked. The rate of discharge is based on five or more workable hatches . If, however, the number of workable hatches is less than five, discharging rate will be reduced proportionately. At Chittagong and Chalna laytime will commence to count 24 hours after Notice of Readiness tendered and accepted during office hours, whether the vessel is in berth or not. At the discharge port(s), time of shifting from anchorage to berth, berth to berth, and port to port not to count as laytime and expenses will be on owner's account. 4. 7. 89 Official Journal of the European Communities No L 189/29 If any trimming is required after lighterage at the Chittagong outer anchorage/discharging and Chitta ­ gong jetty/silo berth for safe passage to Chalna, it will be on account of the owners, receivers providing only empty gunny bags and owners providing requisite thread for such trimming. Time required for trimming is not to count as laytime. Master to give direction for trimming. Discharge at anchorage to be affected with master's approval . At Chittagong, outer anchorage and/or at Chalna anchorage, time lost due to cast off of mother vessel with lighter because of swell, not to count as laytime. 7. Lighterage at discharge port If the vessels arrive at Chittagong and are unable to enter and take jetty/silo berth there due to excess arrival draft, the recipient will undertake lighterage of the requisite quantity of cargo at the Chittagong outer anchorage at his own cost for attaining permissible draft. After further discharging at Chittagong jetty/silo berth, on attaining the permissable draft for Chalna, subject to the limit of maximum of 40% of each vessel's cargo for discharging at Chalna, at the receiver's option, the vessel will then proceed to Chalna for completion of discharging. Subject to the limit of maximum of 40 % of each vessel's cargo for discharging at Chalna, at receiver's option, after lighterage at Chittagong outer anchorage, if permissable draft is attained, the vessel may proceed directly to Chalna for completion of discharging. If the vessels arrive with deeper draft than available at the Chittagong outer anchorage, lightening will be carried out at Kutubdia and the vesels to proceed from there to Chittagong outer anchorage as soon as permissable draft is attained. The cost and time for the quantity lightened, including trimming, if any, at Kutubdia, will be on the owner's account. Collision damage, if any, during the lightening will be settled directly between the owners of the mother vessels and the lightening vessels. Master of the vessel(s) at all times to give full cooperation to the recipient and/or their nominees/agents for expediting discharge . The recipient/their recipient/their nominees/agents to supply fenders to lightening vessel(s) for avoiding damage. 8 . ... 9. ... 10 . Payment Payment by the Commission to the recipient under this treaty will be phased as follows : (a) ... (b)... (c) In case of lack of coordination or of facilities between the supplier and the recipient through no fault of either part, the Commission will take special and adequate measures for financing the operations . (d) In the case where some extra costs requested by the supplier are to be pre-financed by the recipient, they may be directly paid by the Commission on the recipient's behalf to the said supplier. 11 . Demurrage/Dispatch Should the vessel(s) not be discharged at the rate herein stipulated, demurrage shall be paid by the recipient at the rate stipulated in the charter party subject to a maximum of US $ 4 000 per day lost. For working time saved at the port(s) of discharge, dispatch money shall be paid to the recipient at the rate of 50 % of the rate of demurrage, stipulated in the charter party, subject to a maximum of US $ 2 000 per day saved. Demurrage or dispatch at the discharging ports, if any, at the amounts specified above, shall be paid, as the case may be, by the recipient to the Commission or by the Commission to the recipient . Laytime at port(s) of discharging to be non-reversible . 12. No L 189/30 Official Journal of the European Communities 4. 7. 89 13 . Miscellaneous Overtime expenses, if any, on account of port and customs personnel, will be for the account of the party (owner/their agents or receiver/their agents) ordering the same, but if ordered by the Port Authori ­ ties, to be on the receiver's/owner's account on 50 : 50 basis . Overtime expenses for vessel's crew to be always on the owner's account. First opening and last closing of hatches at each port of discharge to be done by vessel 's crew at all times outside laytime hours . Whatever the respective destination of the goods found damaged, they must be disposed of/destroyed as per port rules prior to sailing out of the vessels. 14. ... 15 16.